Citation Nr: 1614803	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether a previously denied claim for service connection for memory loss, mind control, and torture should be reconsidered.

2.  Whether a previously denied claim for service connection for posttraumatic stress disorder (PTSD) should be reconsidered.

3.  Entitlement to service connection for memory loss, mind control, and torture.

4.  Entitlement to service connection for acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was remanded in August 2013 for additional development and now returns for further appellate review.

This appeal has been processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not timely appeal the February 1995 rating decision which denied service connection for memory loss, mind control, and torture, and PTSD.

2.  New evidence associated with the record since the February 1995 denial of the claims for service connection for memory loss, mind control, and torture, and PTSD includes relevant official service department records not previously considered.  

3.  There is no credible evidence of memory loss, mind control, torture, or the implantation of a "brain computer" during service. 

CONCLUSIONS OF LAW

1.  As evidence received since the unappealed February 1995 denial includes official service department records not previously considered, the criteria for reconsideration of the claim for service connection for memory loss, mind control, and torture, and PTSD are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2015).  

2. The criteria for service connection of memory loss, mind control, and torture have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reconsider the claims for service connection for memory loss, mind control, and torture, and PTSD, no further action is required to comply with the VCAA and the implementing regulations.  

With regard to the Veteran's claim for service connection for memory loss, mind control, and torture, the Board finds that VA has satisfied its duty to notify under the VCAA.  While his initial claim pre-dated the enactment of the VCAA, he was subsequently informed in a June 2008 letter of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While this June 2008 letter was provided to the Veteran after the February 1995 initial unfavorable decision of his claim for service connection of memory loss, mind control, and torture, the United States Court of Appeals for the Federal Circuit has held that VA can cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2008 letter was issued, the Veteran's claim was readjudicated January 2009 rating decision, December 2009 statement of the case, and December 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the VA's duty to assist, the Veteran's service treatment and personnel records, Social Security Administration (SSA) records, post-service VA treatment records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection memory loss, mind control, and torture; however, the Board finds that such is not necessary in the instant case.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, as will be discussed below, the record as to memory loss, mind control, and torture does not establish that that the Veteran suffered an event, injury or disease in service and his claims of such in-service events are not credible.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the VA's duty to assist does not require the Veteran to be provided with a VA examination of memory loss, mind control, or torture.

The Board notes that this matter was previously remanded in August 2013.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

More specifically, this matter was remanded by the Board in August 2013 in order to obtain the Veteran's service department records.  That same month, several service department records were received and associated with the electronic claims file.  Accordingly, the Board finds that there has been substantial compliance with the August 2013 Board remand directives and no further remand is necessary.  See Stegall, supra; D'Aries, supra. 

Thus, the Board finds that the VA has satisfied the duty to assist under the VCAA.   In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim for service connection of memory loss, mind control, and torture.

I. 
Analysis

A. Reconsideration of the February 1995 Rating Decision

The Veteran's initial claim for service connection for memory loss, mind control, and torture, and PTSD was denied in a February 1995 rating decision.  The evidence of record at the time included only the Veteran's service treatment records, which were silent for any complaints, findings, or diagnosis referable to his claimed disorders.  The basis for the RO's February 1995 denial was that the record did not document in-service findings referable to the Veteran's claimed disorders.

In a February 1995 letter, which was resent in April 1995, the Veteran was notified that his claim was denied, and of his appellate rights; however, he did not enter a timely notice of disagreement.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  

In this case, additional evidence was associated with the claims file following the February 1995 denial-specifically, official service personnel records from the Veteran's period of military service.  Included in these records are several documents relating to the Veteran's disciplinary history during his time in-service, as well as the circumstances surrounding his discharge.  Such information is of the kind specifically sought by the Board in the August 2013 remand, as they better detail the Veteran's time in-service, as well as his discharge.  These details are pertinent given the Veteran's allegation that he was implanted with a "brain computer" during his time in-service.  

Accordingly, it is clear that these service department records are relevant to the Veteran's claims of entitlement to service connection for memory loss, mind control, and torture, and PTSD.  These records were also written contemporaneously with the Veteran's service and discharge, and so there is no doubt that they were available prior to the February 1995 decision, though they were not associated with the claims file.  That being so, the Board finds that the VA must reconsider the Veteran's February 1995 rating decision.   

B. Service Connection of Memory Loss, Mind Control, and Torture

The Board notes that the AOJ has reconsidered this claim, as demonstrated in the December 2013 supplemental statement of the case, which considered all evidence of record and denied the Veteran's claim on the merits.  Accordingly, the Board may adjudicate the current claim without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran alleges that he is experiencing the effects of memory loss, mind control, and torture because of a "brain computer" that was implanted during service.  However, a review of the Veteran's service treatment and personnel records reveals no evidence of any kind of invasive medical procedure ever being performed on the Veteran during the months he was in service.  What is more, these records contain no evidence that the Veteran was ever involved in any activity, or procedure, that would implicate anything of the type suggested by the Veteran. 

The record does contain a VA examination, which was conducted in August 2000 as part of a previous claim.  During this examination, the examiner noted the Veteran's allegations.  The examiner also noted that the Veteran appeared to be psychotic and he found these allegations to be clearly delusional.  The examiner further stated that the Veteran's claims are clearly a paranoid delusion, and that his thinking processes are all related to chronic paranoid schizophrenia.

These findings from the August 2000 VA examination are consistent with the complete lack of evidence in the Veteran's medical records corroborating the existence of any of his allegations.  Specifically, his treatment records include several physical and radiographic examinations, none of which have ever shown the existence of anything like the Veteran has alleged.  

Moreover, the Veteran has repeatedly been diagnosed with psychotic disorders, including paranoid schizophrenia.  The record also contains a medical expert statement commissioned by the Social Security Administration in which the medical expert opined that the Veteran met the criteria for Social Security Disability Listing 12.03, which relates to paranoid schizophrenia.  This Social Security Disability Listing requires significant symptoms and limitations to be caused by the claimant's schizophrenia, and so the opinion of the medical expert that the Veteran met those requirements is relevant in corroborating the statements of the August 2000 VA examiner. 

Moreover, the Board finds that the Veteran's assertions of memory loss, mind control, torture, or the implantation of a "brain computer" during service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, his contemporaneous service treatment and personnel records are entirely negative for any evidence of memory loss, mind control, torture, or the implantation of a "brain computer."  Furthermore, the highly probative August 2000 VA examination revealed that such allegations were clearly delusional and were as a result of his paranoid schizophrenia.  Consequently, the Board finds the Veteran's assertions of memory loss, mind control, torture, or the implantation of a "brain computer" during service to not be credible.  

Therefore, based on the foregoing, the Board finds that service connection for memory loss, mind control, and torture is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for memory loss, mind control, and torture.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The request to reconsider the claim for service connection for memory loss, mind control, and torture is granted.  

The request to reconsider the claim for service connection for PTSD is granted.  

Service connection for memory loss, mind control, and torture is denied.

REMAND

In addition to the Veteran's claim for service connection of memory loss, mind control, and torture, this case involves the Veteran's October 1994 claim for service connection of PTSD, which must also be reconsidered in light of the new service department records, as was discussed above.  This case also involves the Veteran's April 2008 claims for service connection of schizophrenia, anxiety, and depression.  However, in the August 2013 remand order, the Board recharacterized the Veteran's August 2008 claims into a single claim for service connection of acquired psychiatric disorder in light of VA's duty to consider any mental health disability that is reasonably encompassed by the claimant's description of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the Veteran's service personnel records reveal that he was discharged prior to the complete fulfillment of his commitment to the U.S. Army under the Trainee Discharge Program after his Captain opined that the Veteran did not demonstrate "the ability or proper attitude to continue [his] deployment and training."  This opinion, and the Veteran's subsequent discharge, appear to be informed by several reports contained in the Veteran's military personnel records which reflect such a lack of "proper attitude", including incidents of being inattentive during training, lacking self-discipline in completing tasks, failure to meet basic standards of appearance, and failure to correct issues identified by his superiors.  

In addition to these service department records, the claims file also contains the August 2000 psychological examination that was discussed above.  In completing this examination, the examiner was asked to opine on the etiology of the Veteran's psychological disorders, to which the examiner stated, "I do wonder whether this Veteran began to decompensate into his schizophrenia while he was in the service."  However, the examiner also noted that, without specific records from the Veteran's service, she was unable to make a conclusion regarding possible service connection.  

Such service records having since been obtained, a new VA examination is necessary in order to ascertain the nature and etiology of his acquired psychiatric disorder, to include whether the incidents reflected in his service personnel records, which lead up to his discharge, were manifestations of such acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  In arranging this examination, the examiner should be provided with access to the Veteran's electronic case file, including this Remand and the Veteran's service treatment and personnel records.  The examiner shall note in the examination report that these records, and the Remand, have been reviewed.

(A)  The examiner should identify all current acquired psychiatric disorders.

(B)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such had its onset during, or is otherwise related to, his military service.  In addressing such inquiry, the examiner should specifically consider the Veteran's noted disciplinary incidents, and his response to those incidents, which are reflected in his service personnel records.   

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the incidents reflected in the Veteran's service personnel records, which lead up to his discharge, were manifestations of any currently diagnosed acquired psychiatric disorder.

The examiner must provide clear rationale for any opinion provided.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


